Exhibit 10.4


    
RESTRICTED STOCK UNIT AWARD
PURSUANT TO THE PHH CORPORATION
2014 EQUITY AND INCENTIVE PLAN

THIS AWARD (including the related Terms and Conditions) is made as of the Grant
Date by PHH CORPORATION (the “Company”) to ____________________________ (the
“Participant”) subject to acceptance by the Participant.


Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference as part of this Award, the
Company hereby awards as of the Grant Date to the Participant, the Restricted
Stock Units. Underlined and capitalized terms in Paragraphs A through E below
shall have the meanings there ascribed to them therein or in the Plan.


A.
Grant Date: ______________, 2016.



B.
Plan Under Which Granted: PHH Corporation 2014 Equity and Incentive Plan (the
“Plan”).



C.
Restricted Stock Units: The number of Restricted Stock Units subject to the
Award shall be _______________ (__________). Each Restricted Stock Unit
represents the Company’s unfunded and unsecured obligation to issue one share of
the Company’s common stock (“Stock”) in accordance with this Award, subject to
the terms of this Award and the Plan.



D.
Dividend Equivalents:    Each Restricted Stock Unit shall accrue Dividend
Equivalents equal to the dividends per share paid on one share of Stock to a
shareholder of record on or after the Grant Date. Dividend Equivalents will vest
and be settled as provided in Schedule 1 attached hereto.



E.
Vesting Schedule:    The Restricted Stock Units shall vest, if at all, in
accordance with Schedule 1 attached hereto. Restricted Stock Units that become
vested in accordance with Schedule 1 are “Vested Stock Units.”



F.
Settlement of Vested Stock Units: Subject to the attached Terms and Conditions,
shares of Stock or cash, as applicable, attributable to the applicable Vested
Stock Units are to be settled on a date selected by the Company that is no later
than sixty (60) days following the date specified in Schedule 1 (each a
“Distribution Date”).



IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.


PARTICIPANT:                PHH CORPORATION


By:                         
                    
Signature of Participant                Title:                         







--------------------------------------------------------------------------------






TERMS AND CONDITIONS TO THE
PHH CORPORATION
RESTRICTED STOCK UNIT AWARD


1.Settlement and Delivery of Vested Stock Units.


(a)    On the applicable Distribution Date, except as set forth in Section 1(b),
the Company shall issue and deliver a share certificate, or make or caused to be
made an appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company, representing the number of shares of Stock
attributable to Vested Stock Units to the Participant in settlement of the
Participant’s rights under this Award.


(b)    Notwithstanding subsection (a), the Vested Stock Units shall be settled
in cash to the extent Vested Stock Units vest due to the Participant’s death,
Disability, or Separation from Service, as provided in the Vesting Schedule.
Unless another date is specified by the Committee, the value of the cash payment
to be made in settlement of the Vested Stock Units will be determined as of the
earliest of the date of the Participant’s death or Disability or the last day of
the applicable Vesting Period. Notwithstanding the foregoing, the Committee may,
in its sole discretion, have the Company settle the Vested Stock Units described
under this subsection (b), in whole or in part, in Stock in accordance with
subsection (a).


(c)    The Company shall not be required to issue fractional shares (or cash in
lieu of fractional shares) upon the settlement of the Award.


(d)    Notwithstanding anything in the Plan, the Award, or any other agreement
(written or oral) to the contrary, if Participant is a “specified employee”
(within the meaning of Code Section 409A) on the date of Separation from
Service, then any payment made or settlement occurring with respect to such
Separation from Service under this Award will be delayed to the extent necessary
to comply with Section 409A(a)(2)(B)(i) of the Code, and the applicable cash or
stock will be paid or settled to Participant during the five-day period
commencing on the earlier of: (i) the expiration of the six-month period
measured from the date of Participant’s Separation from Service, or (ii) the
date of Participant’s death. Upon the expiration of the applicable six-month
period under Section 409A(a)(2)(B)(i) of the Code (or, if earlier, the date of
the Participant’s death), all cash or stock deferred pursuant to this paragraph
will be paid or delivered to Participant (or Participant’s estate, in the event
of Participant’s death) in a lump sum. Any remaining payments and settlements
under the Award will occur as otherwise provided in the Award.


(e)    Notwithstanding anything in the Plan or any other agreement (written or
oral) to the contrary, if the total payments to be paid to a Participant
hereunder, along with any other compensation provided to the Participant, would
result in the Participant being subject to the excise tax imposed by Code
Section 4999, the Company shall reduce the aggregate compensation to the largest
amount which can be paid to the Participant without triggering the excise tax,
but only if and to the extent that such reduction would result in the
Participant retaining larger aggregate after-tax compensation. The determination
of the excise tax and the aggregate after-tax compensation to be received by the
Participant will be made by the Company. If compensation is to be reduced, the
compensation to be provided latest in time will be reduced first and if
compensation is to be provided at the same time, non-cash compensation will be
reduced before cash compensation. It is possible that after the determinations
and selections made pursuant to this Subsection the Participant will


2



--------------------------------------------------------------------------------





receive compensation in the aggregate more than the amount provided under this
Subsection ("Overpayment") or less than the amount provided under this
Subsection ("Underpayment").


In the event that: (A) the Company determines, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Participants which the Company believes has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Participant shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of the Participant’s receipt of the Overpayment until the date of
repayment.


In the event that: (C) the Company, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred or (D) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Participant together with interest at the applicable federal rate (as
defined in Section 7872(f)(2)(A) of the Code) from the date the amount would
have otherwise been paid to the Participant until the payment date.


2.Tax Withholding. The Participant agrees to have the actual number of shares of
Stock to be received in settlement of the Vested Stock Units reduced by the
number of whole shares of Stock which, when multiplied by the Fair Market Value
of the Stock on the applicable Distribution Date, is sufficient to satisfy the
minimum amount of the required tax withholding obligations imposed on the
Company on the applicable Distribution Date. To the extent the Vested Stock
Units or Dividend Equivalents are settled in cash, the cash payment will be
reduced by any applicable withholding.


3.Rights as Shareholder. Until Stock received in settlement of the Vested Stock
Units are issued to the Participant, the Participant shall have no rights as a
shareholder with respect to the either Restricted Stock Units or Vested Stock
Units. Except as otherwise provided in Section 7 hereof and Section 5.2 of the
Plan, the Company shall make no adjustment for any dividends or distributions or
other rights on or with respect to shares of Stock issued in settlement of the
Vested Stock Units for which the record date is prior to the issuance of that
stock certificate.


4.Special Limitations. If a registration statement is not in effect under the
Securities Act of 1933 or any applicable state securities law with respect to
shares of Stock otherwise deliverable under this Award, the Participant (a)
shall deliver to the Company, prior to the delivery of Stock pursuant to the
settlement of the Vested Stock Units, such information, representations and
warranties as the Company may reasonably request in order for the Company to be
able to satisfy itself that the shares of Stock are being acquired in accordance
with the terms of an applicable exemption from the securities registration
requirements of applicable federal and state securities laws and (b) shall agree
that the shares of Stock so acquired will not be disposed of except pursuant to
an effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.


5.Restrictions on Transfer. Except for the transfer by bequest or inheritance,
the Participant shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to any Restricted Stock Units (including, without limitation,
Vested Stock Units) or Dividend


3



--------------------------------------------------------------------------------





Equivalents. Any such disposition not made in accordance with this Award shall
be deemed null and void. Any permitted transferee under this Section shall be
bound by the terms of this Award.


6.Legends on Shares. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Award. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Award in the possession of the Participant to carry out the provisions of this
Section.


7.Change in Capitalization.


(a)    The number and kind of shares of Stock subject to the Restricted Stock
Units (including, without limitation, Vested Stock Units) shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that cause the per share value of
the shares of Stock referenced by the Restricted Stock Units to change, such as
a stock dividend, stock split, spinoff, rights offering, or recapitalization
through a large, nonrecurring cash dividend or distribution (each, an “Equity
Restructuring”).


(b)    In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other change in
capital structure of the Company, tender offer for shares of Stock, or a Change
in Control of the Company, that in each case does not constitute an Equity
Restructuring, the Committee may make such adjustments with respect to the
Restricted Stock Units and take such action as it deems necessary or
appropriate, including, without limitation, adjusting the number of Restricted
Stock Units, making a corresponding adjustment in the number of shares subject
to the Restricted Stock Units, substituting a new award to replace the Award,
removing restrictions on outstanding Awards, accelerating the termination of the
Award or terminating the Award in exchange for the cash value determined in good
faith by the Committee of the of Restricted Stock Units, as the Committee may
determine. Any determination made by the Committee will be final and binding on
the Participant.


(c)    No fractional shares shall be created in making any adjustment pursuant
to this Section 7. Instead, any adjustment pursuant to this Section 7 that would
otherwise result in a fractional Restricted Stock Unit or share of Stock
becoming subject to the Award shall be further adjusted to round down the
numbers of Restricted Stock Units to the next lowest Restricted Stock Unit or
share of Stock, as applicable.


(d)    All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Participant. Any action taken by the
Committee need not treat all recipients of equity incentives equally.


(e)    The existence of the Plan and the Award shall not affect the right or
power of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or part of its
business or assets, or any other corporate act or proceeding.


8.Clawback. Notwithstanding anything herein to the contrary, this Award and any
Stock issued or cash paid pursuant to this Award is expressly subject to any
“clawback policy” now or hereafter adopted


4



--------------------------------------------------------------------------------





by the Board of Directors or its designee, as may be amended from time to time,
or any recoupment permitted or required by law.


In addition, until such time subsequent to the Grant Date that the Company
adopts a “clawback policy” that is applicable to the Participant that expressly
supersedes this paragraph, this Award shall be forfeited and the Participant
shall be obligated to return to the Company any shares or repay any cash
previously issued under this Award or a cash payment equal to the value of the
shares at the time such shares were sold or transferred, if the Committee
determines in good faith (a) that the Participant has violated the terms of any
non-competition, non-solicitation, non-disclosure, or other restrictive covenant
agreement with the Company and/or one or more of its Affiliates or (b) that,
within three (3) years of the date the Award is settled, the Participant (i)
experiences a termination of employment for Cause, or the Committee determines
after employment termination that the Participant’s employment could have been
terminated for Cause, (ii) engaged in conduct that causes material financial or
reputational harm to the Company or Affiliates, (iii) provided materially
inaccurate information related to publicly reported financial statements of the
Company and its Affiliates, (iv) improperly, or with gross negligence, failed to
identify, assess or report risks material to the Company or its Affiliates that
were within the scope of the Participant’s responsibility and of which the
Participant was aware or should have been aware based on facts reasonably
available to the Participant, or (v) violated the Company’s Code of Business
Ethics and Conduct, is under investigation for a regulatory matter due to gross
negligence or willful misconduct in the performance of the Participant’s duties
for the Company and its Affiliates, or otherwise engaged in gross misconduct
with respect to the Company and its Affiliates.


9.Compliance with Employee Share Ownership and Retention Policy. Except as
provided in the PHH Corporation Non-Employee Director and Employee Share
Ownership and Retention Policy amended February 26, 2015, as amended or
superseded from time to time (the “Policy”), the Participant may not divest
shares of stock received under the Award until the ownership requirements of the
Policy have been met.


10.Section 409A. This Award is intended to comply with, or otherwise be exempt
from, Section 409A of the Code, as applicable. This Award shall be administered,
interpreted, and construed in a manner consistent with such Code section. Should
any provision of this Award be found not to comply with, or otherwise be exempt
from, the provisions of Section 409A of the Code, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A of the Code. No acceleration of payment or settlement may be made
except as permitted under Code Section 409A.


11.Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no shares of
Stock shall be issued except, in the reasonable judgment of the Board of
Directors, in compliance with exemptions under applicable state securities laws
of the state in which Participant resides, and/or any other applicable
securities laws.


12.Successors. This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.


13.Notice. Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered


5



--------------------------------------------------------------------------------





by hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Award shall be given to the parties hereto at the
following addresses: to the Company (attention of the General Counsel), at the
principal office of the Company or at any other address as the Company, by
notice to Participant, may designate in writing from time to time; and to
Participant, at Participant’s address as shown on the records of the Company, or
at any other address as Participant, by notice to the Company, may designate in
writing from time to time.


14.Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


15.Entire Agreement. Subject to the terms and conditions of the Plan, this Award
expresses the entire understanding and agreement of the parties with respect to
the subject matter. The Committee shall have full and conclusive authority to
interpret the Award and to make all other determinations necessary or advisable
for the proper administration of the arrangement reflected by this Award. The
Committee’s interpretations and determinations in this regard shall be final and
binding on the Participant.


16.Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award.


17.Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award, the party
or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


18.No Right to Continued Service. Neither this Award nor the issuance of the
Restricted Stock Units hereunder shall be construed as giving Participant the
right to continued service with the Company or any Affiliate.


19.Definitions. Except as provided below, all capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Plan. The
following capitalized terms shall have the following meanings:


(a)    “Cause” means any one of the following: (1) a material failure of the
Participant to substantially perform the Participant’s duties with the Company
or its Affiliates (other than failure resulting from incapacity due to physical
or mental illness); (2) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against, or relating to the assets of, the
Company or its Affiliates; (3) conviction (or plea of nolo contendere) of a
felony or any crime involving moral turpitude; (4) repeated instances of
negligence in the performance of the Participant’s job or any instance of gross
negligence in the performance of the Participant’s duties as an employee of the
Company or one of its Affiliates; (5) any breach by the Participant of any
fiduciary obligation owed to the Company or any Affiliate or any material
element of the Company’s Code of Business Ethics and Conduct or other applicable
workplace policies; or (6) failure by the Participant to perform Participant’s
job duties for the Company or any Affiliate to the best of Participant’s ability
and in accordance with reasonable instructions and directions from the Board of
Directors or its designee, and the reasonable workplace policies and procedures
established by the Company or any Affiliate, as applicable, from time to time.




6



--------------------------------------------------------------------------------





(b)    “Disability” means the Participant is (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (2) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company and its Affiliates. The determination of Disability will be made in
accordance with the definition of “disability” under Code Section 409A.


(c)     “Dividend Equivalent” means a credit to the Participant’s book of
accounts with respect to each Restricted Stock Units outstanding under this
Award equal to the amount of each dividend paid on the Stock, other than with
respect to a large, nonrecurring cash dividend or distribution subject to the
adjustment rules in Section 7 of this Agreement. Dividend Equivalent credits are
made on the date of each payment of a dividend. Dividends paid on cash shall be
credited as a dollar amounts and no earnings shall accrue or be payable on such
Dividend Equivalents prior to settlement of such Dividend Equivalents by payment
to the Participant as provided in the Award.












7



--------------------------------------------------------------------------------






SCHEDULE 1
PHH CORPORATION
2014 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


Vesting Schedule


I.
Provided that the Participant remains in continuous service of the Company or
any Affiliate through the applicable last day of the Vesting Period described in
this Part I, the Restricted Stock Units shall become Vested Stock Units in
accordance with the following Vesting Schedule and be settled as soon as
practicable following the date the Restricted Stock Units become Vested Stock
Units:

    
Vesting Period    Portion of total Restricted Stock Units
which become Vested Stock Units
    
From the Grant Date through
the Second Anniversary of the Grant Date    50%


From the Second Anniversary of the Grant Date through
the Third Anniversary of the Grant Date    50%
    
II.
Notwithstanding Part I, all remaining Restricted Stock Units will become Vested
Stock Units upon either of the following, in each case before the last day of
the final Vesting Period under Part I:



(a)
the Participant’s Separation from Service due to a termination of employment by
the Company and its Affiliates without Cause, in which case the Vested Stock
Units will be settled upon the applicable Distribution Date that would otherwise
have applied under Part I; or



(b)
the Participant’s death or Disability during the Participant’s service with the
Company and its Affiliates in which case all the Vested Stock Units will be
settled as soon as practicable following the date of the Participant’s death or
Disability.



Notwithstanding Section II(a), in the event the Participant violates any
non-competition, non-solicitation, non-disclosure, or other restrictive covenant
agreement with the Company or its Affiliates prior to a Distribution Date for a
Vesting Period, then the Participant shall not be vested in any portion of the
Restricted Stock Units under this Award for the applicable Vesting Period or any
Vesting Period thereafter and the entire Award will be forfeited.


III.
Unless the Participant has experienced a Separation from Service in accordance
with II(A), the Participant must be employed by the Company or an Affiliate and
must not have incurred a Separation from Service on the date an applicable
dividend is paid to be entitled to Dividend Equivalents in respect of that
dividend. Dividend Equivalents accrued with respect to a Restricted Stock Unit
will be paid to the Participant on the Distribution Date for such Restricted
Stock Unit.





Schedule 1– Page 1



--------------------------------------------------------------------------------





IV.
Except as otherwise provided in this Vesting Schedule, any portion of the
Restricted Stock Units which have not become Vested Stock Units, and all
Dividend Equivalents with respect to such Restricted Stock Units, shall be
forfeited at the time the Participant’s service with the Company and its
Affiliates ceases, regardless of the reason and there shall be no proration for
partial service.



V.
Notwithstanding anything in this Award to the contrary, if the Participant has
not signed a restrictive covenant agreement in a form acceptable to the Company
by no later than thirty (30) days after the Grant Date, the Award shall be
forfeited. Furthermore, if the Company determines that the Participant has
violated the restrictive covenant agreement, any portion of the Award which has
not been settled or paid will be forfeited.



Schedule 1 - 2

